United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
FIELD OFFICE, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0382
Issued: May 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 24, 2015 appellant filed a timely appeal from a December 11, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective December 13, 2015 for failure to complete an EN1032 form as requested.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its December 11, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that on September 8, 1997 appellant, a 57-year-old service
representative, suffered a lumbosacral strain as a result of moving chairs around “to open office
and to pick up trash.” Continuation of pay commenced on September 16, 1997 and she was
eventually placed on the periodic compensation rolls.3
Once on the periodic compensation rolls OWCP regularly sends appellant a letter (Form
CA-1032) requesting that she complete an enclosed form (Form EN1032) with regard to her
employment activity, if any, within the past 15 months.4 By Form CA-1032 dated October 14,
2015, it informed appellant that federal regulations required her to make an affidavit relative to
any earnings or employment during the previous year and that an EN1032 form was enclosed for
that purpose. OWCP notified appellant that she had to fully answer all questions on the form and
return the statement within 30 days or her benefits would be suspended pursuant to 20 C.F.R.
§ 10.528. The letter was mailed to her address of record. No response was received.
By decision dated December 11, 2015, OWCP suspended appellant’s compensation
benefits effective December 13, 2015 for failing to complete the EN1032 form as requested. It
noted that, if she completed and returned an enclosed copy of the form, her compensation
benefits would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
her earnings from employment or self-employment, by affidavit or otherwise, in the manner and
at the times the Secretary specifies.5
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.6 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.7

3

By decision dated October 9, 1998, OWCP adjusted appellant’s compensation to reflect her wage-earning
capacity due to her reemployment as a modified service representative, four hours per day, effective
January 15, 1998.
4

The EN1032 form also requests information with respect to dependents, receipt of other federal benefits, thirdparty settlements, and fraud offenses.
5

5 U.S.C. § 8106(b).

6

20 C.F.R. § 10.528. See also A.H., Docket No. 15-241 (issued April 3, 2015).

7

Id.; see also id. at § 10.525.

2

ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective December 13, 2015 for failure to complete the EN1032 form as requested.
On October 14, 2015 OWCP provided appellant with the EN1032 form. It notified her
that federal regulations required her to complete the form and answer all questions concerning
her employment or earnings. OWCP properly notified appellant that, if she did not completely
answer all questions and return the statement within 30 days, her benefits would be suspended.
The record reflects that OWCP’s letter was properly sent to her address of record.8 Under the
mailbox rule, a document mailed in the ordinary course of the sender’s business practices to the
addressee’s last known address is presumed to be received by the addressee.
Appellant failed to timely submit the EN1032 form within 30 days.9 Appellant was
receiving wage-loss compensation and she was required to complete the EN1032 form. The
failure to file an EN1032 form within 30 days results in the suspension of compensation. Thus,
the Board finds that OWCP properly suspended appellant’s compensation benefits effective
December 13, 2015 pursuant to 20 C.F.R. § 10.528.10
On appeal, appellant submitted additional evidence. The Board’s jurisdiction is limited
to reviewing the evidence that was before OWCP at the time of its final decision.11 Therefore,
this additional evidence cannot be considered by the Board. As noted, appellant’s benefits may
be retroactively reinstated once she submits the EN1032 form to OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective December 13, 2015 for failure to complete an EN1032 form as requested.

8

See Kenneth E. Harris, 54 ECAB 502, 505 (2003); J.J., Docket No. 13-1067 (issued September 20, 2013).

9

See I.S., Docket No. 15-0800 (issued July 7, 2015) (where the employee stated that she had not completed the
forms in a timely manner because she had health issues and had been hospitalized for a short period on two
occasions, the Board found that she had failed to timely submit the EN1032 form within 30 days and that suspension
was proper; however, appellant was advised that compensation benefits would be reinstated retroactive to the date of
suspension once she properly submitted the requested information to OWCP).
10

See M.W., Docket No. 15-0507 (issued June 18, 2015).

11

See supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

